Citation Nr: 1216620	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-24 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial disability rating greater than 10 percent for arthritis of the left hip.

3.  Entitlement to an initial compensable disability rating for left knee patellofemoral syndrome.

4.  Entitlement to an initial compensable disability rating for left ankle tendonitis.

5.  Entitlement to an initial compensable disability rating for left elbow bursitis.

6.  Entitlement to an initial compensable disability rating for a scar of the left ischial area, residuals of shell fragment wounds.

7.  Entitlement to an initial compensable disability rating for residuals of shell fragment wound of the left elbow.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 2003 to December 2003 and from August 2004 to August 2005.  His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Togus, Maine, which denied service connection for a back disability, and which granted service connection for the remaining disabilities captioned above.  Local jurisdiction of this matter is currently with the RO located in Newark, New Jersey.

In September 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.
 
During the September 2011 hearing, the Veteran appeared to raise the issue of entitlement to an increased disability rating for his service-connected PTSD.  The issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to increased ratings for the service-connected left hip, left knee, left ankle, left elbow, left hip  scar, and left elbow scar disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, a low back disability manifested by a chronic low back strain had its clinical onset as a result of the Veteran's period of active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability manifested by a chronic low back strain have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for a low back disability.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be competent evidence of a nexus between the current disability and the combat injury.   See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

During his September 2011 hearing, the Veteran asserted that he has a current back disability that resulted from a traumatic injury sustained in combat during his period of active service.  Specifically, he described that in October 2004, the vehicle in which he was riding was impacted by an improvised exploding device, resulting in several shrapnel wounds and causing him to be thrown about within the vehicle.  He indicated that he was treated for various wounds thereafter, and that he has had chronic back symptoms ever since.

A review of the Veteran's service personnel records reveals that he received the Purple Heart for wounds sustained in a combat related incident in October 2004.  An Accident Statement provided by a fellow service member substantially corroborates the incident as described by the Veteran.  A Memorandum from the Department of the Army dated in June 2005 also corroborates the October 2004 incident in which the Veteran's vehicle was damaged by a roadside bomb.

A review of the Veteran's service treatment records shows a normal spine examination upon enlistment in March 2003.  The service treatment records also show that he was treated for various injuries stemming from the October 2004 combat related incident.  However, there is no indication that the Veteran reported symptoms associated with his back, nor that he received treatment specifically for his back.

The Veteran separated from service in August 2005.  There is no separation examination report included in the service treatment records.  In September 2005, he filed a claim for service connection for a back disability.  

At a VA neurological disorders examination in November 2005, the Veteran reported that his symptoms began in service in Iraq in 2004 when he had been doing strenuous exercises and lifting ammunition and weight in service.  He described chronic low back pain that had continued since his period of active service.  The diagnosis was chronic low back strain.

A VA joints examination report dated in November 2005 shows that the Veteran reported that he injured his lower back in service around February 2005.  He noted that there was no specific trauma, but that the symptoms started while he was working at a desk job.  The assessment was lumbar sprain/strain.

Upon VA general medical examination report dated in November 2005, the Veteran reported that he had sustained a shrapnel injury in service that took him off regular duty, and that while on duty in a desk job around January 2005, he began having low back pain.  He did not receive any treatment for his back in service, but that he continued to have daily symptoms ever since.  The diagnosis was lumbosacral sprain.

A VA outpatient treatment record dated in January 2007 shows that the Veteran reported upper back pain at the shoulder level.  The assessment was arthralgia.

In a VA joints examination report dated in December 2008, the Veteran described injuring his back in approximately February 2005, with symptoms ever since.  The assessment was lumbar sprain/strain, normal examination.

In a VA joints examination report dated in April 2010, the Veteran reported being hurt in an IED explosion in Iraq.  He described being tossed about the gun turret and having a loss of consciousness.  He indicated that he injured his upper back, in addition to multiple other injuries.  He added that he now had daily back pain.  X-rays of the thoracic spine revealed minor chronic appearing anterior stature loss of several upper to mid-thoracic segments with mild kypho-dextroscoliosis; and minimal multilevel anterior osteophyte formation.  The assessment was thoracic sprain/strain, normal examination today.  The examiner opined that based on review of the claims file, the Veteran's history, and current examination, the current thoracic spine complaint was not due to military service.  This was said to be based on the fact that he stated it came from the improvised explosive device explosion in 2004.  The examiner said that when he had previously seen the Veteran, he had not reported thoracic complaints, and that if this injury had been due to the improvised explosive device, he would have had some pain complaints on examination in December 2008.  The examiner added that if the Veteran's symptoms had been due to the improvised explosive device explosion, his symptoms would not have appeared all these years later.

Initially, the Board notes that the service personnel records establish that the Veteran engaged in combat with the enemy for the purpose of the application of 38 U.S.C.A. § 1154(b).  Moreover, in determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements proffered during the course of this appeal have not been contradictory.  Moreover, since he filed his claim, his recitation of the symptoms produced by his back disorder, and how long the condition has bothered him, have remained generally consistent.  The Board finds that his lay evidence is credible, probative, and adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); see also Davidson, 581 F.3d at 1316.

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that the Veteran's lay statements and testimony describing the onset and chronicity of his back disorder are consistent with his duty and injuries sustained during his period of active service.  As such, his account as to the onset and continuity of symptomatology of back pain both during and after his period of active service is found to be credible and supported by the later diagnoses.  Id.   

Relevant to whether the Veteran's current back disorder is directly related to his period of active service, the Board initially notes that the Veteran sustained an IED-related injury in October 2004.  He has consistently related that his back symptoms thereafter first manifested in January or February 2005.  He was discharged from service in August 2005 and filed his claim in September 2005.  He has reported back symptomatology and has been diagnosed with a back disorder ever since.

The Board recognizes that in April 2010, the VA examiner opined that the current thoracic spine complaints were not due to service, because he had not previously reported thoracic spine symptoms.  However, the examiner's opinion appears to be based on an inaccurate factual premise, as the record shows consistent reports of back symptoms (albeit low back) since the Veteran's period of active service.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  This opinion is, therefore, being afforded little, if any, probative value.  No other opinion regarding the etiology of the Veteran's back disability has been submitted.

As such, the Board finds that the issue of whether the Veteran's has a current back disability manifested by a chronic low back strain as a result of his combat service is at the very least in relative equipoise, i.e., about evenly balanced for and against his claim.  In such situations, particularly in light of the fact that the Veteran was wounded during his combat service, he is to be afforded the benefit of the doubt.   Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a back disability manifested by chronic low back strain that is the result of his period of active service.  In light of the foregoing, and the Federal Circuit's decision in Davidson, the Board finds that service connection is warranted.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Because a state of relative equipoise has been reached in this case, the "benefit-of-the-doubt" rule will be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Service connection for a back disability manifested by a chronic low back strain is warranted.



ORDER

Service connection for a back disability, manifested by a chronic low back strain, is granted.


REMAND

Unfortunately, a remand is required in this case as to the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Left hip

The Veteran's most recent VA examination of the left hip was conducted in April 2010.  During that examination, the examiner indicated that while there was daily pain, there were no incapacitating episodes or flare-ups.  There was also no weakness or problem with repetitive use.

During his September 2011 hearing, the Veteran indicated that he had experienced severe flare-up of his left hip disability during the preceding year.  Given this statement of increased severity of his disability since the last examination, an updated VA examination is required in order to make an informed decision regarding the Veteran's current level of functional impairment and evaluate adequately his current level of disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (VA should have provided an examination based on Veteran's complaint of increased hearing loss since his examination two years before).  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Left knee

The Veteran's most recent VA examination of the left knee was conducted in April 2010.  During that examination, the examiner indicated that while there was anterior knee pain, there was no buckling, locking, instability, incapacitating episodes, or flare-ups.  

During his September 2011 hearing, he indicated that he would have weekly periods of instability where his knee would give out.  Given this statement of increased severity since the last examination, an updated VA examination is required to make an informed decision regarding the current level of functional impairment and disability.  See Snuffer, 10 Vet. App. at 403.

Left ankle

The most recent April 2010 VA examination showed a normal left ankle.  The examiner indicated that there were no flare-ups, instability, problem with repetitive use, or incapacitating episodes.  

During his September 2011 hearing, the Veteran indicated that he would have continued pain and instability of the left ankle.  Given the Veteran's statement of increased severity since the last examination, an updated VA examination is required to make an informed decision regarding the current level of functional impairment and disability.  See Snuffer, 10 Vet. App. at 403.

Left elbow

During the most recent April 2010 VA examination, the examiner indicated that the left elbow exhibited pain with use.  However, there was no weakness, flare-ups, problems with repetitive use, or incapacitating episodes.  He was said to have full range of motion with no pain.

During his September 2011 hearing, the Veteran indicated that he would have pain with repetitive use caused by exerting force, lifting, pulling, or pushing.  He would have to use a TENS unit for relief many times per week.  In light of the examiner's findings of an absence of pain with use, and the Veteran's recent statements of pain with use of the left elbow, the Board finds that there appears to be an increase in severity of the left elbow disability for which an updated VA examination is required to make an informed decision regarding the current level of functional impairment and disability.  See Snuffer, 10 Vet. App. at 403.

Scars of the left hip and elbow

During the most recent April 2010 VA examination, the examiner indicated that the left elbow scar was small, fixed, slightly whitish, circular, and non-tender.  It measured three centimeters over the distal lateral aspect of the elbow.  It was said to be stable and nontender.  An assessment of the left hip scar was not provided.

During his September 2011 hearing, the Veteran indicated that his left elbow scar was the size of a quarter and tender to the touch.  He added that it sometimes became inflamed.  He described the left hip scar as being silver dollar sized, and also tender to the touch and often inflamed.  He noted that friction from his clothing would aggravate the scar.  He stated that the scars would be painful.  As the most recent examination report does not appear to adequately address the manifestations of the Veteran's scars, an updated VA examination is required in order to make an informed decision regarding the Veteran's current level of impairment and evaluate adequately his current level of disability.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Finally, as this matter is being remanded for the reasons set forth above, and given the Veteran's indication during his September 2011 hearing that he has been receiving ongoing medical treatment, the claims file should be updated to include recent VA treatment records dating from March 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are dated from March 2011 to the present.  All records obtained shall be associated with the Veteran's claims file.

2.  The RO/AMC shall schedule the Veteran for appropriate VA orthopedic examination(s) to ascertain the present severity of his service-connected left hip, left knee, left ankle, and left elbow disabilities.  The examination is to be conducted by an examiner that has not previously examined the Veteran.  The relevant evidence in the claims file shall be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings reported.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to the severity of each disability.

The examiner must conduct all necessary testing of each joint, including range of motion studies (measured in degrees, with normal range of motion specified).  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the respective joint is used repeatedly over a period of time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

The examiner must specify whether the Veteran has any instability in the respective joints and, if so, the degree thereof (e.g., slight, moderate or severe), and whether there are episodes of locking. 

The examiner must identify any muscle and/or neurological impairment found on examination and indicate whether each such impairment constitutes a distinct disability. 

The examiner shall also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the each disability upon his ordinary activity and the effect, if any, on his current level of occupational impairment.  An opinion must be provided concerning the impact of the disability on the Veteran's ability to work, to include whether it is productive of severe economic inadaptability. 

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence. 

3.  The RO/AMC shall schedule the Veteran for appropriate VA scar examination to ascertain the present severity of his service-connected left hip and left elbow scars.  The examination is to be conducted by an examiner that has not previously examined the Veteran.  The relevant evidence in the claims file shall be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings reported.

The examiner shall describe the manifestations of the Veteran's left hip and left elbow scars, to include a measurement of the length and width of each scar, the area of each scar in square inches, whether each scar is poorly nourished, with repeated ulceration; unstable; and tender or painful on examination, and whether or not the respective scar causes limitation of motion of any body part.

The examiner is also asked to comment on the effect of the claimed increase in severity of the Veteran's disabilities and its impact, if any, on his employment and activities of daily life.  

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


